Citation Nr: 0832450	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to October 24, 1995, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 31, 
2008, which vacated a July 2006 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a July 2004 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The Board notes that statements of record may be construed as 
raising a claim of  clear and unmistakable error (CUE) in a 
February 1983 rating decision.  This matter is not 
inextricably intertwined with the present issue on appeal and 
is referred to the RO for appropriate action.


FINDING OF FACT

The rating decisions assigning effective dates for the award 
of service connection for PTSD and subsequent increased 
ratings are final.  


CONCLUSION OF LAW

The appeal for an earlier effective date for PTSD is legally 
precluded.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that the veteran submitted his 
original claim for entitlement to service connection for PTSD 
in November 1982.  Service connection was denied in a 
February 1983 rating decision.  The veteran was notified of 
the decision, but did not appeal.  He submitted a request to 
reopen his claim in December 1994.  Service connection was 
subsequently established and a 70 percent rating effective 
from October 24, 1995, was assigned in a February 1999 rating 
decision.  An increased 100 percent rating was awarded in a 
May 2000 rating decision.  The veteran was notified of these 
decisions, but did not appeal.

In correspondence dated in November 2003 the veteran 
requested entitlement to an earlier effective date for 
disability compensation.  In statements and personal hearing 
testimony in support of his claim the veteran asserted that 
the effective date for his award of service connection for 
PTSD should be from the date of an initial diagnosis in 1975 
or a subsequent diagnosis in 1982.  

The Board denied the veteran's claim for an earlier effective 
date in a July 2006 decision.  The Court subsequently held 
that under VA law there is no basis for a freestanding 
earlier effective date claim from matters addressed in a 
final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

Generally, a determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2007).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  A claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon 
a claimant who seeks to establish prospective entitlement to 
VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

The Board finds the veteran's November 2003 attempt to obtain 
an earlier effective date for the award of service connection 
for PTSD is legally precluded.  In light of the fact that the 
decisions in this case assigning effective dates have become 
final, the Board has no jurisdiction to review the issue 
developed for appellate review.  The Court has held that the 
proper disposition of a free standing claim for an earlier 
effective date is dismissal.  Rudd, 20 Vet. App. at 300.  
Accordingly, the appeal as to this matter is dismissed.


ORDER

The appeal for entitlement to an earlier effective date for 
PTSD is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


